DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a "computer-readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an information 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US20160377864) (hereinafter Moran) in view of Guitteaud et al. (US20130295994) (hereinafter Guitteaud). 
Regarding claim 1, Moran discloses smart glasses, comprising:
a frame, a display assembly, an adjustable camera assembly, a sensor assembly, and a micro-controller, wherein the frame comprises a first side frame, a main frame and a second side frame connected in sequence, the first side frame and the second side frame are worn on ears of a wearable device user, and the main frame is supported in front of the eyes of the wearable device user [Fig. 1, 0022-0027; frame and smart glasses system].
the display assembly is fixed on the main frame, is connected to the micro-controller, and is configured to display an image [Fig. 8, 0020-0024; head mounted display with a variety of display configurations]. 

Moran discloses the limitations of claim 1.  However Moran does not explicitly disclose the adjustable camera assembly is arranged on the main frame, is connected to the micro-controller, and is configured to acquire an eyeball image of the wearable device user and send the eyeball image to the micro-controller; the sensor assembly is arranged inside the frame, is connected to the micro-controller, and is configured to acquire motion information of the smart glasses and send the motion information to the micro-controller, the motion information comprising posture information and displacement information and the micro-controller is arranged inside the frame, and is configured to adjust the adjustable camera assembly 

Guitteaud more explicitly discloses the adjustable camera assembly is arranged on the main frame, is connected to the micro-controller, and is configured to acquire an eyeball image of the wearable device user and send the eyeball image to the micro-controller; the sensor assembly is arranged inside the frame, is connected to the micro-controller, and is configured to acquire motion information of the smart glasses and send the motion information to the micro-controller, the motion information comprising posture information and displacement information [Figs. 4-5, 0057-0064; adjustable camera mounted on HMD, and sensors on HMD to obtain data relating to orientation and motion]. 
the micro-controller is arranged inside the frame, and is configured to adjust the adjustable camera assembly according to the received motion information, and determine a gaze point and gaze direction of the wearable device user according to the received eyeball image [Figs. 4-5, 0057-0064;HMD including camera is adjusted according to a variety of parameters including gaze and gaze direction].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud as stated above.  By incorporating the teachings as such a system able to readily and automatically determine, within a context of mobility, the direction of gaze with respect to an object being watched is achieved (see Guitteaud 0021)
Regarding claim 2, Moran discloses the limitations of claim 2.  However Moran does not explicitly disclose wherein the adjustable camera assembly comprises a camera, a moving rod and a rotating shaft; the camera is mounted on the rotating shaft, and is configured to acquire an eyeball image of the wearable device user; the rotating shaft is fixed to one end of 
Guitteaud more explicitly disclose wherein the adjustable camera assembly comprises a camera, a moving rod and a rotating shaft; the camera is mounted on the rotating shaft, and is configured to acquire an eyeball image of the wearable device user; the rotating shaft is fixed to one end of the moving rod, and is configured to adjust a shooting angle of the camera; and the moving rod is connected to the first side frame, and is configured to adjust the position of the camera [0061-0064; variety of configurations for adjustable camera glasses frame].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud for the same reasons as stated above.
Regarding claim 3, Moran discloses the limitations of claim 3.  However Moran does not explicitly disclose wherein the sensor assembly comprises a posture sensor and a motion sensor.
Guitteaud more explicitly discloses wherein the sensor assembly comprises a posture sensor and a motion sensor [0057-0062; variety of sensors placed on HMD including motion and orientation].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud for the same reasons as stated above.
Regarding claim 5, Moran discloses a wireless transceiver module, wherein the wireless transceiver module is arranged inside the frame, is connected to the micro-controller, and is configured to wirelessly communicate with an external electronic device [0022; wireless communication for HMD].
Regarding claim 6, Moran discloses a method for tracking eyeball trajectory, applied to smart glasses as claimed in claim 1 comprising:
[0022-0026; motion data relayed by sensors].
Moran discloses the limitations of claim 6.  However Moran does not explicitly disclose  when the micro-controller determines that a current relative position of a camera deviates from a reference relative position of the camera according to the motion information and preset adjustment conditions, adjusting the camera to move from the current relative position to the reference relative position according to the motion information, wherein the reference relative position is acquired by the micro-controller when the camera is facing the eyeballs of a wearable device user and determining, by the micro-controller, a gaze point and gaze direction of the wearable device user according to an eyeball image of the wearable device user acquired by the camera based on the reference relative position [Figs. 4-5, 0057-0064; adjustable camera mounted on HMD, and sensors on HMD to obtain data relating to orientation and motion].
Guitteaud more explicitly discloses when the micro-controller determines that a current relative position of a camera deviates from a reference relative position of the camera according to the motion information and preset adjustment conditions, adjusting the camera to move from the current relative position to the reference relative position according to the motion information, wherein the reference relative position is acquired by the micro-controller when the camera is facing the eyeballs of a wearable device user; 
determining, by the micro-controller, a gaze point and gaze direction of the wearable device user according to an eyeball image of the wearable device user acquired by the camera based on the reference relative position [Figs. 4-5, 0057-0064;HMD including camera is adjusted according to a variety of parameters including gaze and gaze direction].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud as stated above.  By incorporating the teachings as such a system able to readily and automatically determine, within 
Regarding claim 8, Moran discloses the limitations of claim 8.  However Moran does not explicitly disclose wherein determining, by the micro-controller, a gaze point and gaze direction of the wearable device user according to an eyeball image of the wearable device user acquired by the camera based on the reference relative position comprises: acquiring a current position eye diagram taken by the camera at the reference relative position; taking a pupil center position in the current position eye diagram as a current pupil center position; and determining a gaze point and gaze direction of the wearable device user according to the current pupil center position and a reference pupil center position of the wearable device user.
Guitteaud more explicitly discloses wherein determining, by the micro-controller, a gaze point and gaze direction of the wearable device user according to an eyeball image of the wearable device user acquired by the camera based on the reference relative position comprises: acquiring a current position eye diagram taken by the camera at the reference relative position; taking a pupil center position in the current position eye diagram as a current pupil center position; and determining a gaze point and gaze direction of the wearable device user according to the current pupil center position and a reference pupil center position of the wearable device user [0022-0026; eye tracking and gaze determination parameters including reference image of center of user pupil].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud for the same reasons as stated above.
Regarding claim 9, Moran discloses a device for tracking eyeball trajectory, applied to a micro-controller as claimed in claim 1, comprising:
an information receiving module, configured to receive motion information sent by a sensor assembly [0022-0026; motion data relayed by sensors]. 

Guitteaud more explicitly discloses a position adjustment module, configured to adjust, when the micro-controller determines that a current relative position of a camera deviates from a reference relative position of the camera according to the motion information and preset adjustment conditions, the camera to move from the current relative position to the reference relative position according to the motion information, wherein the reference relative position is acquired by the micro-controller when the camera is facing the eyeballs of a wearable device user [Figs. 4-5, 0057-0064; adjustable camera mounted on HMD, and sensors on HMD to obtain data relating to orientation and motion].
an information acquisition module, configured to determine a gaze point and gaze direction of the wearable device user according to an eyeball image of the wearable device user acquired by the camera based on the reference relative position.
 [Figs. 4-5, 0057-0064;HMD including camera is adjusted according to a variety of parameters including gaze and gaze direction].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud as stated above.  By incorporating the teachings as such a system able to readily and automatically determine, within 
Regarding claim 10, Moran discloses computer storage medium, storing a computer program that, when executed by a processor, implements the method for tracking eyeball trajectory claimed in claim 7 [0015; CRM].
Regarding claim 12, Moran discloses the limitations of claim 12.  However Moran does not explicitly disclose the information acquisition module is further configured to acquire a current position eve diagram taken by the camera at the reference relative position, take a pupil center position in the current position eve diagram as a current pupil center position, and determine a gaze point and gaze direction of the wearable device user according to the current pupil center position and a reference pupil center position of the wearable device user.
Guitteaud more explicitly discloses the information acquisition module is further configured to acquire a current position eve diagram taken by the camera at the reference relative position, take a pupil center position in the current position eve diagram as a current pupil center position, and determine a gaze point and gaze direction of the wearable device user according to the current pupil center position and a reference pupil center position of the wearable device user [0022-0026; eye tracking and gaze determination parameters including reference image of center of user pupil].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Moran with the teachings of Guitteaud for the same reasons as stated above.
Allowable Subject Matter
Claims 4, 7 and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483